DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

RESPONSE TO AMENDMENT
Claims 1, 2, 4-31, and 33 are pending in the application, claims 2, 4, 18-20, 22-24, and 27-31 are withdrawn from consideration.  Claims 3 and 32 have been cancelled.  Claim 33 has been added.
Amendments to the claims 1, 2, 4, 11, 17, and 26, filed on 4 November 2021, have been entered in the above-identified application.

Answers to Applicant's Arguments
Applicant's arguments in the response filed 4 November 2021, regarding the claim objections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicant's arguments and amendments to the claims.

Applicant's arguments in the response filed 4 November 2021, regarding the 35 U.S.C. §102 and §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicant's arguments and amendments to the claims.

Applicant's arguments in the response filed 4 November 2021, regarding the nonstatutory double patenting rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicant's arguments and amendments to the claims.

Applicant's arguments in the response filed 4 November 2021, regarding the 35 U.S.C. §112(b) rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicant's arguments and amendments to the claims.

Applicant's arguments in the response filed 4 November 2021, regarding the 35 U.S.C. §112(d) rejections made of record over claim 26, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicant's arguments and amendments to the claims.

Applicant's arguments in the response filed 4 November 2021, regarding the 35 U.S.C. §112(d) rejections made of record over claim 17, have been fully considered but are deemed unpersuasive.
In the instant case, the amendments to claim 1, as indicated by the applicants do not rectify the issue.  As such, it is the decision of the examiner that the §112(d) rejections over claim 17 are still valid.

Claim Rejections - 35 USC § 112
Claims 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
With Regards to Claim 17:  Instant claim 17 recites the limitation --the surface relief pattern comprises at least one form selected from the group consisting of: a groove, a protrusion, a ridge, a recess, [...]--.  Instant claim 1, from which claim 17 depends, recites the limitation that --at least one recessed surface relief pattern is formed having flat surface areas between recesses-- on lines 9 to 10.  In that said "surface relief pattern" is already defined by the claims to comprise "recesses", the limitations of claim 17 are deemed to be of improper dependent form, because they fail to further limit the subject matter of the claim to which it depends.  (In the instant case, the limitation that the recesses can comprise a form that is "a protrusion", renders the claim improper, as it is unclear how the recess can be in a protrusion form and still be a recess.)
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Claims 1, 5-13, 17, 21, 25, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emmons et al. (US 7,010,212 B2).
Regarding Claim 1:  Emmons teaches an optical assembly (ref. #210) that includes a light management component (ref. #220; which is considered equivalent to the claimed "second carrier element") and a light delivery component (ref. #230; which is considered equivalent to the claimed "first carrier element") separated by spacers (ref. #240) and voids (ref. #241), wherein said spacers are unitary with the light management component, and wherein an exit surface (ref. #232) of the light delivery component includes an adhesive or another bonding composition that attaches the spacers to the exit surface, the adhesive being optically clear (figure 3 and [Col. 8: li. 66 to Col. 9: li. 22] of Emmons).  Emmons also teaches that the voids between the light management component and the light delivery component can be occupied by air (refractive index of 1.0) or any other gas or gasses that provide a desirable index of refraction differential ([Col. 2: li. 30-38] of Emmons), and that the light management component be manufactured of a polymer or other material with a relatively high refractive index (e.g., polycarbonate with a refractive index of 1.586) ([Col. 4: li. 14-19] of Emmons).  It is also taught by Emmons that the light management component defined as an optical device that is operable to direct at least a portion of incident light in a desired direction ([Col. 2: li. 50-54] of Emmons), and that the light delivery component is an optical device that is light transmissive ([Col. 2: li. 55-59] of Emmons).  It is further taught by Emmons that the voids are disposed between the light management component and the light delivery component, that the light delivery component is entirely flat and planar, and that the light management component is planar (figure 3 of Emmons).  Emmons further teaches that the optical film assemblies substantially retain [Col. 2: li. 45-49] of Emmons). 
Regarding Claim 5:  Emmons teaches that the second carrier element is a film (figure 3 and [Col. 2: li. 50-54] of Emmons).
Regarding Claim 6:  Emmons teaches that the integrated laminate structure further comprises an optically functional film ("adhesive", ref. #242) which can be optically clear, or diffusive (figure 3 and [Col. 9: li. 10-22] of Emmons).
Regarding Claim 7:  Emmons teaches the integrated laminate structure as further comprising an indicative element ("display component", ref. #1280) in the form of a film or a layer provided with a visually indicative surface configured as a visually indicative sign, a poster or plate surface to exhibit a visual message, wherein the visually indicative surface comprises a picture printed thereon and/or a number of printed symbols, letters, and/or numbers (figure 13 and [Col. 12: li. 38 to Col. 13: li. 9] of Emmons).  (In the instant case, since the "display component" provides an image or other effect (which are known in the art), it is considered to meet the claimed limitation of "a visually indicative sign, a poster or plate surface to exhibit a visual message, wherein the visually indicative surface comprises a picture printed thereon and/or a number of printed symbols, letters, and/or numbers".)
Regarding Claim 8:  Emmons teaches that the relief pattern is configured to establish a visual message when cooperating with incident light, wherein the message may exhibit a picture and/or a number of symbols, numbers and/or letters (figures 3, 13, [Col. 2: li. 30-49], and [Col. 12: li. 38 to Col. 13: li. 9] of Emmons).  (In the instant case, 
Regarding Claim 9:  Emmons teaches that the integrated laminate structure is configured to exhibit informative and/or commercial visual message (figure 13 and [Col. 12: li. 38 to Col. 13: li. 9] of Emmons).
Regarding Claim 10:  Emmons teaches that the integrated laminate structure as comprising at least one element selected from the group consisting of an embedded relief pattern or a relief form configured for internal light coupling and/or redirecting with or without reflective function (figure 3 and [Col. 2: li. 30-59] of Emmons).
Regarding Claim 11:  Emmons teaches the integrated laminate structure as further comprising an at least partially embedded multilayer pattern of surface relief forms with a common function or at least jointly designed multiple functions, the multilayer pattern being established by one or more additional carrier elements ("light management component", ref. #470) laminated together in the laminate structure (figure 5 and [Col. 9: li. 40-67] of Emmons).  (In the instant case, the secondary "light management component" (ref. #470) has a prismatic structured surface which is considered as the claimed "at least partially embedded multilayer patter of surface relief formed.)
Regarding Claim 12:  Emmons teaches that the optical function of the embedded relief pattern further includes at least one function selected from the group consisting of: light directing function, and transmissive function ([Col. 2: li. 30-59] of Emmons
Regarding Claim 13:  Emmons teaches that the second carrier comprises a polymer material (e.g. polycarbonate) ([Col. 14-19] of Emmons).
Regarding Claim 17:  Emmons teaches that the recesses of the recessed surface relief pattern comprise at least one form selected from the group consisting of: a recess, a rectangular form, a quadratic form, and a triangular form ([Col. 7: li. 1-21] of Emmons).
Regarding Claim 21:  Emmons teaches a light transmission element comprising the integrated laminate structure (figure 13, [Col. 1: li. 5-18], [Col. 2: li. 21-29], and [Col. 12: li. 38 to Col. 13: li. 9] of Emmons).
Regarding Claim 25:  Emmons teaches an element comprising the integrated laminate structure and having at least one function selected from the group consisting of a transmissive function (figure 13 and [Col. 12: li. 38 to Col. 13: li. 9] of Emmons).
Regarding Claim 33:  Emmons teaches that the second carrier element has a first surface in which the at least one recessed surface relief pattern is formed having flat surface areas between the recesses, wherein the flat surface areas have a first dimension measured from a first recess to a second recess along a measuring line on the first surface, wherein the recesses define one or more voids of the first surface, and the one or more voids have a second dimension measured from a first flat surface area to a second flat surface area along the measuring line, and wherein the first dimension is greater than the second dimension (figure 3 and [Col. 7: li. 1-21] of Emmons).

Claim Rejections - 35 USC § 103
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Emmons et al. (US 7,010,212 B2) as applied to claim 1 above, and further in view of Suzuki et al. (US 2003/0086159 A1).
Emmons is relied upon as described above.
Regarding Claim 14:  Emmons discloses the claimed integrated laminate structure (as disclosed above), and that said integrated laminate structure can be connected to a display component (ref. #1280) (e.g. liquid crystal display (LCD)) as part of an optical display system (figure 13 and [Col. 12: li. 38 to Col. 13: li. 9] of Emmons).  However, Emmons fails to disclose the integrated laminate structure as --further comprising a functional surface layer--.
Suzuki discloses that for various displays, such as liquid crystal displays (LCD's), an antireflection film is conventionally provided on a display surface in order to improve the visibility ([0002] of Suzuki).  Suzuki also discloses that said antireflection film is usually provided as an outermost layer of an optical article ([0003] of Suzuki).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the antireflection layer of Suzuki as the outermost layer of the optical display system disclosed by Emmons in order to have the integrated laminate structure as --further comprising a functional surface layer--.  One of ordinary skill in the art would have been motivated to have incorporated the antireflection layer of Suzuki as the outermost layer of the optical display system disclosed by Emmons, from the stand-point of improving the visibility of the display ([0002] of Suzuki
Regarding Claim 15:  Emmons in view of Suzuki discloses that said functional surface layer is a film having the function consisting of an anti-reflection function (figure 13 and [Col. 12: li. 38 to Col. 13: li. 9] of Emmons; [0002]-[0003] of Suzuki).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Emmons et al. (US 7,010,212 B2) as applied to claim 1 above, and further in view of Yokota et al. (US 5,394,255 A).
Emmons is relied upon as described above.
Regarding Claim 16:  Emmons discloses that the surface relief pattern comprises a number of surface relief forms having sizes similar to that of the prismatic structured surfaces of the second carrier element ("light management component", ref. #20 and #220), such as those described in Yokota et al. (US 5,394,255 A) (figures 1, 3, and [Col. 5: li. 48 to Col. 6: li. 2] of Emmons).  However, Emmons fails to disclose --a number of surface relief forms of sub-micron size--.
Yokota discloses throughout that the prismatic structured surface features have dimensions ranging from 67 µm to 350 µm (figures 15, 16, 25, [Col. 12: li. 33-57], and [Col. 18: li. 42-55] of Yokota).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the prismatic structured surface of Yokota as the second carrier element of the integrated laminate structure disclosed by Emmons in order to have --a number of surface relief forms of sub-micron size--.  One of ordinary skill in the art would have been motivated to have incorporated the prismatic structured surface of Yokota as the second carrier element of the integrated laminate structure disclosed by See MPEP §2144.04(IV)(A).  (In the instant case, since Emmons discloses that the "size" of the --number of surface relief forms-- are the same as the features of the prismatic structured surface of the second carrier element ("light management component"), it would have been obvious to a person skilled in the art at the time the invention was made that said "number of surface relief forms" would have similar dimensions, and be considered to meet the claimed --sub-micron size-- limitation.)

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781